Moore, J.
This is a bill to reform a deed. Complainants were securing rights of way for the construction of an electric railway between Toledo and Monroe. The corporation for which the complainants were-acting is the Toledo & Monroe Railway, organized under the general railroad act. The defendants’ intestate owned a farm adjoining the highway. Negotiations were had with Mr. Pfefferle, and a deed was procured from him conveying a certain strip of property to the complainants as trustees for the railroad company. The dispute is as to what should have been incorporated in this deed. The deed, as actually drawn, conveys a strip of land 20 feet in width parallel to and adjoining the highway, and extending along the entire frontage of the defendants’ farm, “ except therefrom twenty-four feet in width in front of house, and being in length same as the house.” The complainants’ contention is that what was intended to be conveyed by both parties was a strip 24 feet in width along the entire *517frontage of the farm and next to the highway, except in front of the house, where the strip was narrowed to 20 feet. The defendants claim that what was intended to be conveyed by the deed was a strip 20 feet in width along the entire frontage of the farm, excepting in front of the house, where 24 feet was to be left between the front of the house and right of way; and the circuit judge so found. The complainants have brought the case-here by appeal.
There is no question of law. We agree with the circuit judge, before whom the case was tried, that complainants have failed to establish by competent testimony the case stated in their bill of complaint.
The decree is affirmed, with costs.
The other Justices concurred.